Citation Nr: 1727346	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) prior to May 4, 2010.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970 and from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for an increased evaluation for posttraumatic stress disorder (PTSD) and diabetes mellitus, Type II (diabetes) on September 22, 2009.  In that claim, the Veteran indicated that, as a result of his PTSD, he had not been able to maintain steady employment since leaving service in 1974.  

The RO properly concluded that the Veteran had raised a claim for TDIU and sent appropriate VCAA letters to that effect.

In an August 30, 2010 rating decision, the Veteran was granted an increased evaluation for his PTSD disability of 100 percent, effective May 4, 2010, a decreased evaluation of his diabetes to 10 percent, effective October 1, 2009, and a denial of his claim for service-connection for TDIU.  The RO reasoned that because the Veteran had been granted an evaluation of 100 percent for his PTSD disability, the TDIU claim was moot.  However, the Board finds the Veteran's claim of TDIU remains on appeal for the period prior to May 4, 2010.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  

However, where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2016).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's service-connected disabilities prior to May 4, 2010 were PTSD, rated at 50 percent disabling, and diabetes, initially rated at 20 percent disabling, and then decreased to 10 percent, effective October 1, 2009.  In sum, the Veteran's total service-connected disability rating, prior to May 4, 2010 was 60 percent, and as such, did not meet the schedular requirements for TDIU.

As noted above, the Veteran asserts that he is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  He last worked in March 2009 at Home Depot.  Prior to that he worked at United Airlines and both his former spouse and his former supervisor wrote that he was frequently absent.  In an April 2009 treatment note, the physician noted that, "The Veteran had a long history after coming back from [from Viet Nam] of being in and out of jobs and having a difficult time due to apathy, low motivation, and problems just dealing with the day-to-day demands of the job and being around people.  The Veteran did have a job with an airline for 14 years but reports that he missed many days of work and was pretty much saved there by the Family Medical Leave Act and the people there worked with him helping to try to keep his job where he worked loading cargo on the planes."  Furthermore, the Veteran's DD-214 reflects that he had one year of high school education and earned his GED while in the service.  Consequently, the Board finds that remand for referral for consideration of an extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

2.  Once the issue on appeal has returned from the Director, Compensation Service, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






